 1

 2
                                                                           JS-6

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11
     IRMALYDIA O. Q.,                        )   No. CV 19-0353 FFM
12                                           )
                               Plaintiff,    )   JUDGMENT OF REMAND
13                                           )
           v.                                )
14                                           )
     ANDREW M. SAUL,                         )
15   Commissioner of Social Security         )
     Administration,                         )
16                                           )
                               Defendant.    )
17

18         The Court having entered an Order pursuant to Sentence 4 of 42 U.S.C. §
19   405(g),
20         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-
21   captioned action is remanded to the Commissioner of Social Security for further
22   proceedings as set forth in the Order filed concurrently herewith.
23

24   DATED: April 2, 2020
                                                     /S/FREDERICK F. MUMM
25
                                                       FREDERICK F. MUMM
26                                                   United States Magistrate Judge
27

28
